01/06/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0257


                                      DA 20-0257
                                   _________________

TONY C. PHIPPS and MINDY L. PHIPPS,

            Plaintiffs and Appellants,

      v.
                                                                  ORDER
OLD REPUBLIC NATIONAL TITLE
INSURANCE COMPANY; SECURITY TITLE
ABSTRACT COMPANY; and JOHN DOES I-V,

            Defendants and Appellees.
                               _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Michael B. Hayworth, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  January 6 2021